Title: John Adams to Abigail Adams, 11 July 1781
From: Adams, John
To: Adams, Abigail


     
      My dear Portia
      Paris July 11. 1781
     
     I am called to this Place, in the Course of my Duty: but dont conceive from it any hopes of Peace. This desireable object is yet unhappily at a Distance, a long distance I fear.
     
     My dear Charles will go home with Maj. Jackson. Put him to school and keep him steady.—He is a delightfull Child, but has too exquisite sensibility for Europe.
     John is gone, a long Journey with Mr. Dana:—he will serve as an Interpreter, if not a Clerk, and the Expence will be little more than at Leyden. He will be satiated with travel in his Childhood, and care nothing about it, I hope in his riper Years.
     I am distracted with more cares than ever, yet I grow fat. Anxiety is good for my Health I believe.
     Oh that I had Wings, that I might fly and bury all my Cares at the Foot of Pens Hill.
    